Appellant renews his objection to the indictment upon the ground that it recited that the indictment was returned by the "Grand jurors" of Delta county instead of saying the "Grand jury" of Delta county. The question has been before this court in other cases, many of which will be found collated in the latest opinion written by us holding against appellant's contention. See Davis v. State, 120 Tex.Crim. Rep.,49 S.W.2d 805, 807, and authorities cited.
The conclusion that admitting the testimony of the sheriff and others as to what appellant said after being arrested, to the effect that he shot deceased and shot him with a gun, was rendered harmless, if error, by the fact that when appellant took the stand as a witness in his own behalf he affirmatively testified to the same thing, is supported by too many cases to need citation of authorities.
It is manifest that a bill of exception complaining that a witness was not permitted to say why he did not communicate "those vile epithets to your uncle" is insufficient when the bill does not set out the epithets, nor any fact or facts showing the materiality of admitting the reason why the witness did not so communicate same to appellant.
There are several bills complaining of the rejection by the trial court of indefinite threats made by deceased, in each instance it appearing that no one was referred to in same, and that the witness by whom appellant offered to prove same did not know to whom reference was made, and the bills presenting the complaints set out no state of facts from which the trial court or this court could conclude that the threat was directed toward appellant.
We have gone over each complaint renewed by appellant in his motion, and are more fully convinced, after such consideration than before, that the case was properly disposed of in our original opinion. The testimony seems sufficient to support the conclusion that, because of differences and ill-feeling arising from a land trade, appellant shot and killed deceased while the latter was passing his barn, and that the killing was because of a prior difficulty. The jury have seen fit to give appellant the lowest term for murder. He was ably defended by counsel who seem to have tried to save and present every point.
Finding no error in the original disposition of the case, the motion for rehearing will be overruled.
Overruled. *Page 335